Title: From Thomas Jefferson to Jean Baptiste Huron, 20 November 1785
From: Jefferson, Thomas
To: Huron, Jean Baptiste



Sir
Paris Nov. 20. 1785.

I will endeavor to give you the best information I can on the subject of your enquiries about the 200,000 acres of land in the counties of Fayette, Montgomery and Ohio which Mr. Pentecost and his partner oblige themselves to have conveyed to you by patents or otherwise as a security for 8000£ Pennsylvania money, and which you are desired to sell.
  By the term ‘patent’ I presume they had not in contemplation to satisfy this obligation by the purchase of lands already patented. If they had, there is good land enough in those counties to make up more than this quantity. But they are too dear to be bought on a speculation of selling them again in Europe. But I presume they meant to locate land warrants on 200,000 acres of the lands in those counties still remaining unappropriated. Of barren lands there are a sufficiency there to make up that quantity, which are yet unappropriated, and will for ever remain so; because they are worth nothing. But if they meant to engage that they would locate and convey to you 200,000 acres of good lands in those counties and which were unpatented at the date of their engagement, I am of opinion you will be disappointed. It is at least four years since a gentleman of my acquaintance, as well acquainted with that country as any man in it, and who had land warrants for 8000 acres only, informed me he was obliged to take it in small parcels of one, two, or three hundred acres in among the mountains wherever they could be found, all the bodies of good land having been already located. Later information has given me reason to conclude that the whole of the lands in those counties, fit for culture have been patented or covered by locations for a considerable time. My opinion is therefore that you will not be safe in entering into absolute engagements for the conveiance of such a quantity of lands, till you know that they are obtained: and that the instrument you possess gives no specific pledge for your money; and is no more in fact than an obligation for it’s repaiment. I have the honour to be Sir Your most obedient humble servant,

Th: Jefferson

